UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1411


DE’ ANDRE STARNES,

                    Plaintiff - Appellant,

             v.

GILBARCO VEEDER-ROOT,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:15-cv-01002-WO-LPA)


Submitted: July 24, 2017                                          Decided: August 4, 2017


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


De’ Andre Starnes, Appellant Pro Se. James Marion Powell, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      De’ Andre Starnes appeals the district court’s order granting summary judgment to

his former employer.    We have reviewed the record and find no reversible error.

Accordingly, we grant Starnes’ motion for leave to file an amended informal brief, deny

the motion to appoint counsel, and affirm for the reasons stated by the district court.

Starnes v. Veeder-Root, No. 1:15-cv-01002-WO-LPA (M.D.N.C. Mar. 7, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2